Dismissed and Memorandum Opinion filed September 20, 2007







Dismissed
and Memorandum Opinion filed September 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00582-CV
____________
 
BRIAN MAXEY, Appellant
 
V.
 
OPTION ONE MORTGAGE CORP., Appellee
 

 
On Appeal from
County Court at Law No. 1
Fort Bend County,
Texas
Trial Court Cause
No. 32969
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 19, 2007.  On September 10, 2007, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
September 20, 2007 .
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.